DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rachel Bennett, Esq on 1/20/2022.
The application has been amended as follows:

(Currently Amended) An automatic field-of-view (FOV) prescription system, comprising an FOV prescription computing device, said FOV prescription computing device comprising at least one processor electrically coupled to at least one memory device, and said at least one processor programmed to:
receive localizer images that depict an anatomy;
generate masks associated with the localizer images using a neural network model, wherein the masks represent part of the localizer images that depict the anatomy;
calculate bounding boxes surrounding the anatomy based on the masks;
generate an FOV based on the bounding boxes by: 
projecting the bounding boxes onto a reference frame having the same orientation as the localizer images to form a union of projected bounding boxes; and
generating the FOV based on corner points of the union of the projected bounding boxes; and
output the FOV.

3. (Canceled)

	4. (Currently Amended) The system of claim [[3]]1, wherein said at least one processor is further programmed to:
determine a center of the union of the projected bounding boxes; and
set the center of the union of the projected bounding [[box]]boxes as an in-plane center of the FOV.

6. (Currently Amended) The system of claim 1, wherein 

8. (Currently Amended) The system of claim 1, wherein 

 wherein said at least one processor is further programmed to:
execute [[a]]the neural network model;
analyze the localizer images using the neural network model; and
generate the masks associated with the localizer images based on the analysis.

14. (Currently Amended) The method of claim 13, further comprising:
determining a center of the union of the projected bounding boxes; and
setting the center of the union of the projected bounding [[box]]boxes as an in-plane center of the FOV.

20. (Cancelled)

Examiner’s Statement of Reason for Allowance
Claims 1 and 4-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the localizer image may be converted into binary form by application of thresholding, a largest connected component may be identified within the binary image, and a body mask may be set as the largest connected component; a boundary mask is obtained from the boundary of the generated body mask. A rectangular bounding box is fit to the obtained boundary mask; the setting of the bounding box may include both the sizing and the orienting of the box around the ellipse. The resulting bounding box may . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on (571)272-7778778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/XIN JIA/
Primary Examiner, Art Unit 2649